To vacate a judgment entered against relators, because (1) service of the declaration by which suit was commenced was made .upon relators by the plaintiff in person, and because, (2) after the first default and before default absolute or judgment, but on the same day that judgment was taken, one, Elmer E. Slyfield, who v;as made a party defendant in said suit, but who was not serve! with process, entered his appearance in said suit and filed a plea therein.
Order to show cause denied October 8, 1895, on the ground that error is the proper remedy.